Citation Nr: 0208986	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  91-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1973 to 
February 1985.  This matter comes to the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia, which denied the benefit sought 
on appeal.  In a September 1997 decision, the Board remanded 
the case back to the RO for further development.  Development 
has been completed and the case now is before the Board for 
further appellate consideration.

In reviewing the record, the Board notes that the veteran 
filed various claims that have not been adjudicated by the 
RO.  These consist of claims: for an increased rating for a 
hernia filed in January of 1990 and 1993, for service 
connection for post-traumatic stress disorder (PTSD) in 
January 1993 and October 1998, for service connection for 
arthritis of the cervical spine in October 1998, and to 
reopen a service-connection claim for hypertension.  These 
matters are referred to the RO for appropriate action. 


REMAND

First, the Board observes that, in a statement dated in 
February 2001 and received in March 2002, the veteran 
indicated that he disagreed with the RO's January 2002 
decision and requested that his appeal be sent to the Board 
without waiting an additional 60 days.  That decision not 
only denied the veteran's claim for a TDIU but also denied 
claims for increased ratings for bilateral arthritic hip and 
shoulder disabilities and granted an increased rating for 
arthritis of the lumbar spine.  The Board finds that 
statement is a notice of disagreement (NOD) to the January 
2002 rating decision with regard to the veteran's claims for 
increased ratings for his service-connected arthritic 
disabilities of the lumbar spine, hips and shoulders and that 
it was timely filed with the agency of original jurisdiction.  
38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) (2001).  It 
does not appear, however, that the RO ever issued a statement 
of the case (SOC) in response to the veteran's March 2002 
NOD.  In such cases, the Board is required to remand the case 
to the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  This liberalizing legislation is applicable to 
the veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Further, during 
the pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The veteran claims that his service-connected disabilities 
render him unemployable.  In order to establish entitlement 
to a TDIU due to service- connected disabilities, there must 
be impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities (such 
as the veteran's hypertension).  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU. When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. 
§ 4.16(a).

The veteran is service connected for: arthritis of the lumbar 
spine, currently rated at 40 percent disabling; arthritis of 
the left hip, currently rated at 20 percent disabling; 
ulcerative colitis, bilateral hearing loss, and arthritis of 
the left shoulder, the right shoulder, and the right hip, 
each currently rated at 10 percent disabling; and an 
umbilical hernia and mitral valve prolapse, each currently 
rated as noncompensably disabling, respectively.  His 
combined disability rating is 70 percent.  As a result, the 
schedular requirements for the assignment of a TDIU are met.  
38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).

Although the veteran has met the objective criteria, the 
question of whether the veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment remains.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.

The veteran contends that his service-connected disabilities 
and their aggravation of his schizoaffective 
disorder/schizophrenia prevent him from securing or following 
any substantially gainful occupation.

The Board observes that, in a November 1990 decision, the RO 
denied service connection for a nervous condition with 
headaches.  That decision noted that service medical records 
were negative for findings or diagnosis of a chronic nervous 
disorder or headaches, that a generalized anxiety disorder 
with depression was first shown during a June 1989 VA 
hospitalization and major depression was shown during a July 
1989 VA hospitalization, and that since there was no evidence 
of these disorders during active duty or within one year 
following discharge and no relationship between these 
disorders and service-connected disabilities was shown or 
indicated, the claim was denied.  In July 1991 the veteran 
was diagnosed with schizoaffective disorder and, in November 
1992, he submitted a new claim for service connection for a 
schizoaffective disorder.  The RO construed that claim as a 
request to reopen his previous claim for service connection 
for a nervous condition.  In January 1993, the RO determined 
that the veteran had failed to submit new and material 
evidence to reopen a claim for service connection for a 
nervous condition because the current medical evidence was 
not sufficient to establish service incurrence.  The salient 
point to be made is that the veteran's November 1992 claim 
for service connection for a schizo-affective disorder, 
however, was a new claim, separate and distinct from his 
earlier claim for a nervous condition, and thus was not a 
claim subject to the submission of new and material evidence.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The 
veteran again sought service connection for schizo-affective 
disorder in August 1994, which the RO again denied, in a 
November 1994 decision, determining that the veteran had 
failed to submit new and material evidence to reopen a claim 
for service connection for a nervous condition.  In October 
1998, the veteran submitted a claim for service connection 
for paranoid schizophrenia, which the RO again denied, in a 
June 1999 decision, determining that the veteran had failed 
to submit new and material evidence to reopen his service-
connection claim, finding the evidence duplicative or 
cumulative.

A review of the record shows that a July 1991 to February 
1992 VA hospital summary report reveals that the veteran's 
recurrent hospitalizations were very frequently due to 
schizoaffective disorder.  It reflects that the veteran's 
schizoaffective disorder, in turn, was aggravated by his 
chronic ulcerative colitis with severe somatic complaints, 
for which no pathology was found other than his ulcerative 
colitis.  The report included that, in the future, the 
veteran would not be able to hold a job because of his 
recurrent, frequent decompensation by schizoaffective 
disorder, which was also aggravated by the veteran's 
ulcerative colitis.  This was so because for the ulcerative 
colitis, in spite of all symptomatic treatment, there is no 
known cure.  Moreover, the report added that ulcerative 
colitis also caused arthritis, from which the veteran was 
suffering, and for which he could not take any arthritic 
medications because he had acid dyspepsia.  Any arthritic 
medication would both aggravate the veteran's ulcerative 
colitis, bleeding tendency and upset his stomach.  As a 
result, the veteran had various somatic complaints because of 
his paranoia and was unable to function and have a useful 
living.
In a January 2001 VA mental disorders examination report, the 
examiner diagnosed the veteran with schizophrenia with 
paranoid and depressive features.  The examiner stated that 
the veteran's main psychosocial stressors appeared to be due 
to his medical conditions of ulcerative colitis, back pain, 
and hypertension.  He added that the veteran is more 
suspicious and paranoid because of the ulcerative colitis, 
which is stressful for him, and that whenever the veteran 
gets upset and whenever he has more diarrhea with rectal 
bleeding, the veteran also gets frequent stress headaches.  
But the examiner explained that the veteran's stress 
headaches are related to his service-connected back and 
shoulder pain and nonservice-connected ankle pain.  It was 
the examiner's opinion that the veteran was mainly suffering 
from paranoid schizophrenia rather than major depressive 
disorder and that, because of the stress of his ulcerative 
colitis, the veteran has frequent headaches that also 
interfere with his gainful employment. 

Later, in an August 2001 VA mental disorders examination 
report, the same examiner stated that the veteran has 
multiple medical conditions, which include service-connected 
ulcerative colitis and chronic back pain; that his review of 
the claims file revealed that the veteran's ulcerative 
colitis and back pain had aggravated his nonservice-connected 
schizophrenia; and that the veteran is unemployable because 
of his chronic paranoid schizophrenia.

The two most recent VA examination reports appear to raise 
secondary service-connection claims for headaches and 
schizophrenia.  Secondary service connection may be granted 
when a disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  Secondary service connection also may be established 
for additional disability resulting from aggravation by a 
service-connected condition.  Allen v. Brown, 8 Vet. App. 374 
(1998).  Generally, when a veteran contends that his service-
connected disability has caused a new disability, there must 
be competent medical evidence that the secondary disability 
was caused or chronically worsened by the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 
7 Vet. App. 513, 516-7 (1995); Jones v. Brown, 7 Vet. App. 
134 (1994).  Temporary flare-ups without evidence of a 
worsening of the underlying condition, however, do not 
constitute aggravation and do not warrant a grant of service 
connection. Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991). 

In light of the 2001 VA mental disorders examiner's opinions 
that the veteran's service-connected ulcerative colitis and 
back disorder have caused his headaches and have aggravated 
his schizophrenia and that the veteran is unemployable 
because of his chronic paranoid schizophrenia, the Board 
finds that entitlement to TDIU benefits is so closely 
intertwined with the issues of secondary service-connection 
for headaches and schizophrenia, a decision on TDIU benefits 
should not be rendered until the secondary service-connection 
claims are adjudicated by the RO.  Thus, they are 
"inextricably intertwined."  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO must issue a statement of the 
case summarizing the law and evidence 
pertinent to the veteran's claim of 
entitlement to increased ratings for 
arthritis of the lumbar spine, hips and 
shoulders addressed in the January 2002 
rating decision.  The RO should inform 
the veteran that in order to complete the 
appellate process for these matters he 
should submit a timely substantive appeal 
to the RO.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the increased 
ratings claims, those matters should be 
returned to the Board.  See 38 U.S.C.A. 
§ 7104(a) (West 1991).

2.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for headaches and psychiatric 
disorders.  After obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. 
§ 3.159 (2001).

3.  The RO also should review the entire 
file and undertake any additional 
development necessary to comply with the 
38 U.S.C.A. §5103A (West Supp. 2001) and 
38 C.F.R. § 3.159 (Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001)).

4.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination(s) to assess the nature and 
etiology of any headache or psychiatric 
disorder(s).  The claims file and this 
order must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination.  All 
tests and studies deemed necessary should 
be accomplished.  After reviewing the 
claims file and examining the veteran, 
the examiner(s) should offer an opinion 
as to whether it is at least as likely as 
not that any headache or psychiatric 
disorder was caused or aggravated 
(chronically worsened) by his service-
connected disabilities (to include 
ulcerative colitis and arthritis of the 
lumbar spine, hips and shoulders).  The 
rationale for any opinion and all 
clinical findings should be reported in 
detail.

5.  After completion of the above, in 
light of the additional evidence of 
record, and in conjunction with the 
entire record, the RO should adjudicate 
the claims for secondary service 
connection for headaches and a 
psychiatric disorder and should 
readjudicate the intertwined issue of 
entitlement to a TDIU.  As to the latter 
issue, the RO should also consider a 
referral to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, for consideration of 
an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
If any benefit sought is denied, the 
veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case, which 
addresses all additional evidence, and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purposes of this remand are to comply with due process of 
law and to ensure an adequate medical record is available for 
appellate review.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




